Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 4, 5, and 8 – 10 are allowable over the prior art. The prior art of record does not teach a method of supplying an inert gas in an aircraft, the method comprising tapping air from an exhaust air system of the aircraft; compressing the tapped air; producing inert gas from the compressed air in an inert gas generation apparatus; cooling the compressed air to a temperature necessary for operation of the inert gas generation apparatus; wherein during flight operation of the aircraft, the method comprises: branching off air from the air tapped from the exhaust air system prior to compression; and using the branched-off air as a heat sink for cooling the compressed air, wherein the branched-off air flows due to a pressure difference between the exhaust air system and the air surrounding the inert gas generation apparatus; and during ground operation of the aircraft the method comprises: producing an air stream by a blower from the air surrounding the inert gas generation apparatus; and use of the air stream as a heat sink for cooling the compressed air.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642